Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (this “Agreement”) is made and entered into as of July
26, 2005, by and between i2 Technologies, Inc., a Delaware corporation (the
“Company”), and Michael J. Berry, an individual (the “Employee or CFO”).

 

RECITALS

 

WHEREAS, the Employee desires to be employed by the Company as Chief Financial
Officer and the Company desires to employ the Employee as Chief Financial
Officer, subject to the terms and conditions of this Agreement; and

 

WHEREAS, the Company and the Employee have determined that it is in their
respective best interests to enter into this Agreement on the terms and
conditions as set forth herein.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
promises contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

 

1. EMPLOYMENT TERMS AND DUTIES

 

1.1 Employment. The Company shall employ the Employee and the Employee shall
perform services for the Company hereunder, for the initial period commencing
August 22, 2005 (“Hire Date”) and ending, subject to earlier termination under
Section 1.5 hereunder, on August 22, 2008, at which time the parties agree to be
employed at the will of each party, unless otherwise agreed to by the parties in
writing.

 

1.2 Title and Reporting Relationship. The Employee shall serve as Executive Vice
President of Finance and Accounting and Chief Financial Officer (“CFO”) of the
Company, and shall report to the Company’s President and CEO. This position has
a Section 16(b) officer designation. In the event that the Employee’s employment
is terminated for Cause (as defined below), the Employee agrees to and shall be
deemed to have resigned from the Company or its subsidiaries.

 

1.3 Duties. The Employee shall perform all reasonable duties assigned by the
Company’s CEO. Unless otherwise agreed upon by the Company, during his
employment hereunder, the Employee shall devote his full working time and best
efforts to the performance of his duties to the Company and shall not be
otherwise employed. The Employee shall use his best efforts in the performance
of his duties and the furtherance of the interests of the Company. Company and
the Employee agree that Employee’s principal location of employment with the
Company shall be at the Company’s headquarters in Dallas, Texas. Employee shall
relocate to Dallas, TX within twelve (12) months from Employee’s Hire Date in
accordance with the terms and benefits defined in Section 1.4.7. The Employee
understands and agrees that his employment with the Company will require travel
and overnight stays (“Travel Assignments”).

 

1.4 Compensation and Benefits.

 

1.4.1 Cash Compensation. In consideration of the services rendered to the
Company hereunder by the Employee and the Employee’s covenants hereunder,
including but not limited to, his covenants under Sections 2, 3, and 5 below,
the Company shall during the initial period pay the

 

Mike Berry Employment Agreement    Page 1     



--------------------------------------------------------------------------------

Employee a salary equivalent to $325,000 USD per annum (the “Base Salary”), paid
on a semi-monthly basis. The Base Salary shall be payable in accordance with the
normal payroll practices of the Company then in effect. The Employee shall also
be entitled, during the initial period, to an incentive payment of up to 50% of
the Base Salary (the “Bonus”). At the sole discretion of the Company’s CEO and
Board of Directors, Employee may be eligible for an increase in cash
compensation during the initial period. Bonus payments will be paid in
accordance with the normal practices of the Company then in effect, including
the applicable bonus processing schedule and assessment of Company, Business
Unit and Employee performance and ability to meet objectives established with
the President and CEO. The Base Salary, Bonus and all other forms of
compensation paid to the Employee hereunder shall be subject to all applicable
taxes required to be withheld by the Company pursuant to federal, state or local
law. The Employee shall be solely responsible for income or other taxes imposed
on the Employee by reasons of any cash or non-cash compensation and benefits
provided by this Agreement.

 

1.4.2 Benefits Package. Employee shall be eligible to receive such employee
benefits as may be in effect from time to time as are afforded to other
employees of the Company.

 

1.4.3 Equity. On Employee’s Hire Date (“Grant Date”), in accordance with the
Company’s 1995 Stock Option/Stock Issuance Plan and subject to the approval of
the Compensation Committee, the Employee will be granted (i) 15,000 shares of
the Company’s Share Right Awards (the “Restricted Shares”), and (ii) an option
to purchase 75,000 shares of the Company’s common stock at an exercise price
equal to the fair market value of the common stock on the Grant Date (the
“Options”). The Restricted Shares shall vest in accordance with the following
schedule: 33.3% one year from the vesting commencement date, 33.3% two years
from the vesting commencement date and 33.4% three years from the vesting
commencement date unless Employee is terminated without cause as defined in
Section 1.5.4, in which case the accelerated vesting clause shall apply to the
Restricted Shares. The Options shall vest in accordance with the following
schedule: 1% shall vest immediately; 24% shall vest one year from the vesting
commencement date; the remaining shall vest in 36 equal monthly installments
thereafter. The vesting commencement date for all approved Restricted Shares and
Options will be the Hire Date. The remaining terms and conditions of the option
grants and the Restricted Shares shall be as set forth in the form Stock Option
Agreement and the Restricted Stock Agreement document attached hereto. The
Employee may be entitled to participate in the Company’s stock option plan or
other equity compensation plan at the discretion of and upon terms and
conditions agreed upon by the Compensation Committee of the Board of Directors.

 

1.4.4 Vacation. The Employee shall be entitled to vacation each fiscal year in
accordance with the vacation policies of the Company in effect for employees of
the Company.

 

1.4.5 Expenses. Any travel to and from customer sites or other travel required
in conjunction with this employment shall be conducted in accordance with i2’s
Travel Policy. The Company shall, upon receipt from the Employee of signed and
itemized lists of expenditures with supporting receipts to the extent required
by applicable income tax regulations and the Company’s reimbursement policies,
reimburse the Employee for all out-of-pocket business expenses reasonably
incurred by the Employee in connection with his employment hereunder.

 

1.4.6 Change of Control. In the event of a Corporate Transaction (as defined in
both the i2 1995 Stock Option/Stock Issuance Plan and the 2001 Non-Officer Stock
Option/Stock Issuance Plan, collectively, the “Plans”) whereby i2 is acquired
during Employee’s employment, all unvested Restricted Shares and options granted
to Employee by the Company on or after Employee’s Hire Date will be immediately
accelerated and become exercisable.

 

Mike Berry Employment Agreement    Page 2     



--------------------------------------------------------------------------------

1.4.7 Relocation Terms and Benefits. The Company will pay relocation expenses in
accordance with the i2 Technologies US, Inc. Homeowner’s Relocation Policy
unless otherwise defined within this Section 1.4.7. The relocation must occur
within twelve (12) months from the Hire Date, therefore the Employee agrees to
make best efforts to work with the Company’s Relocation Services Provider to
list, market and sell his home as soon as possible. In the event that Employee’s
home does not sell within nine (9) months from the initial listing date, the
Company will agree to either extend the relocation completion deadline or make a
full buyout offer, provided all IRS requirements can be met. Should the Company
choose to do the full buyout, Employee agrees that such a buyout would be based
on the average between two independent relocation appraisals (three if the two
appraisals are more than 5% apart.) In the meantime, Company will pay for travel
to and from Dallas and a standard furnished corporate apartment through the
Company’s Relocation Provider for up to twelve months from the Employee’s Hire
Date, or until the relocation is completed, whichever is earlier. By signing
this Agreement, Employee acknowledges having read, understood and agreed to
abide by the guidelines set forth in the i2 Technologies US, Inc. Homeowner’s
Relocation Policy with the exception of any different terms defined within this
Section 1.4.7. In the event that the Employee voluntarily terminates employment
prior to completing two full years of employment with the Company, Employee
agrees to reimburse the Company for 100% of the total amount of the relocation
expenses incurred. Further, if Employee voluntarily terminates employment after
completing two full years of employment with the Company, but prior to
completing three full years of employment with the Company, Employee must
reimburse to the Company 50% of the total amount of the relocation expenses
incurred. Unless other payment arrangements are made to reimburse i2 in a
timeframe agreeable to the Company, Employee authorizes the Company to deduct
any monies due to the Company from Employee’s pay or other monies due to the
Employee.

 

1.5 Termination. The Employee’s employment and this Agreement (except as
otherwise provided hereunder) shall terminate upon the occurrence of any of the
following, at the time set forth therefore (the “Termination Date”):

 

1.5.1 Death or Disability. Immediately upon the death of the Employee or the
determination by the relevant insurance company or management agency that the
Employee is eligible to receive benefits under Company’s disability insurance
offered to Company’s employees, due to a mental or physical illness or
incapacity (“Disability”) (termination pursuant to this Section 1.5.1 being
referred to herein as termination for “Death or Disability”).

 

1.5.2 Voluntary Termination. Employee may terminate employment with a minimum of
90 days notice. Termination pursuant to this Section 1.5.2 is being referred to
herein as “Voluntary” termination).

 

1.5.3 Termination For Cause. Immediately following notice of termination for
“Cause” (as defined below), specifying such Cause, given by the Company
(termination pursuant to this Section 1.5.3 being referred to herein as
termination for “Cause”). For purposes of this Agreement, the term “Cause” means
(i) the Employee’s conviction or plea of “guilty” or “no contest” to any crime
constituting a felony in the jurisdiction in which committed, any crime
involving moral turpitude (whether or not a felony), or any other violation of
criminal law involving dishonesty or willful misconduct that injures the Company
(or any parent or subsidiary) (whether or not a felony); (ii) the commission of
any act of fraud, embezzlement by the Employee or any dishonesty in the course
of performing Employee’s duties with the Company; (iii) the Employee’s substance
abuse that in any manner interferes with the performance of the Employee’s
duties; (iv) the Employee’s failure or refusal to perform the duties at all or
in an acceptable manner, or to follow the lawful and proper directives of the

 

Mike Berry Employment Agreement    Page 3     



--------------------------------------------------------------------------------

CEO and Board of Directors of the Company which are within the scope of the
Employee’s duties set forth in Section 1.3 above and which is not corrected
within a reasonable period after written notice to the Employee identifying such
failure or refusal; (v) any breach of the Employee’s obligations under Section
2, Section 3, or Section 5 below; (vi) the breach of the Company’s Code of
Business Conduct and Ethics or the Company’s Employee/Manager’s Handbook or
Company Policies (vii) misconduct by the Employee that discredits or damages the
Company (or any parent or subsidiary); (viii) the Employee’s chronic absence
from work for reasons other than medically validated illness; or (ix) any other
intentional misconduct by the Employee adversely affecting the business or
affairs of the Company (or any parent or subsidiary) in a material manner.

 

1.5.4 Termination Without Cause. Employee may be terminated immediately by the
Company without cause. If Employee is terminated without cause during the
initial term, Employee will receive a severance payment of twelve (12) months of
base salary and on-target bonus potential and Company-paid COBRA Benefits in
consideration for a Release and Waiver of Claims (in a form acceptable to i2)
against i2 and any successor company assuming this Agreement (“Release”). If
Employee is terminated without cause within thirty six months from Employee’s
Hire Date, the Company will reimburse Employee for relocation expenses up to a
maximum of $100,000 in year one, $75,000 in year two, $50,000 in year 3,
provided the following requirements are met: (i) Employee must certify that
expenses have not or will not be reimbursed by another entity; (ii) all
relocation expenses comply with the i2 Technologies US, Inc. Homeowner’s
Relocation Policy; and (iii) Employee elects to relocate from Dallas, Texas
residence and initiates the move within 60 days from Employee’s termination date
with the Company and completes the move within 30 days following the initiation
of the move. If Employee is terminated without cause during the initial period,
any unvested Restricted Shares awarded upon on Employee’s Hire Date shall vest
upon termination.

 

1.5.5 Other Remedies. Termination pursuant to Section 1.5.3. above shall be in
addition to and without prejudice to any other right or remedy to which the
Company may be entitled at law, in equity, or under this Agreement.

 

1.6 Severance and Termination. Voluntary Termination, Termination for Cause,
Termination for Death or Disability. In the case of a termination of the
Employee’s employment hereunder for Death or Disability in accordance with
Section 1.5.1 above, or the Employee’s Voluntary termination of employment
hereunder in accordance with Section 1.5.2 above, or a termination of the
Employee’s employment hereunder for Cause in accordance with Section 1.5.3
above, (i) the Employee shall not be entitled to receive payment of, and the
Company shall have no obligation to pay, any severance or similar compensation
attributable to such termination, other than Base Salary earned but unpaid as of
the termination date, and payment related to accrued but unused vacation, and
(ii) the Company’s obligations under this Agreement shall immediately cease.

 

1.6.1 Termination Without Cause. In the case of a termination of the Employee’s
employment within the Employee’s employment term, hereunder Without Cause in
accordance with Section 1.5.4, the Company shall give Employee 14 days notice or
pay the Employee compensation equivalent to 14 days of base salary in lieu of
such notice. Should the termination of the Employee’s employment be deemed to be
covered by the Worker Adjustment, Retraining and Notification Act or any
comparable state or country statute or regulation, the severance benefits above
shall be considered to be payments required by that Act, statute or regulation.
Accordingly, any payments under this Agreement shall be reduced
dollar-for-dollar by payments required pursuant to such Act, statute or
regulation, and all other benefits otherwise provided by this Agreement will be
offset by benefits required pursuant to such Act, statute or regulation.

 

Mike Berry Employment Agreement    Page 4     



--------------------------------------------------------------------------------

1.6.2 The Company’s obligation to pay and the Employee’s right to receive the
pay in lieu of notice hereunder shall be contingent on the Employee executing a
general release in form and substance satisfactory to the Company and shall
cease in the event of the Employee’s breach of his obligations under Section 2,
Section 3, or Section 5 below. It is expressly acknowledged that the provisions
of this Section 1.6.2 have the effect, in some or all cases of termination of
the Employee’s employment, of eliminating or reducing compensation (salary,
bonuses, and/or benefits) which would have been paid or available had the
Employee’s employment not been terminated.

 

2. CONFIDENTIAL INFORMATION - NON-DISCLOSURE

 

The Employee understands that the Company possesses Proprietary Information. An
Employee Proprietary Information Agreement (“EPIA”), as attached hereto, shall
be agreed to and executed in conjunction with this Agreement. The Employee
agrees that, during and after the Employment Term, the Employee shall not at any
time make any statement or representation, written or oral, which the Employee
knows or should know will, or which the Employee knows or should know is
reasonably likely to, impair, bring into disrepute, or adversely affect in any
way the reputation, good will, business, customer or supplier relationships, or
public relations of the Company, any affiliate, any successor, and/or any person
or entity which the Employee knows or should know is one of the following: (i) a
member of the Board of the Company, any affiliate and/or any subsidiary, (ii)
any employee of the Company, or any affiliate and/or any subsidiary of the
Company, (iii) a person or entity who has or has had a legal or beneficial
ownership interest in the Company, any subsidiary and or any affiliate (an
“Owner”), and/or (iv) an owner, employee, director, partner, representative of,
and/or adviser to, any such Owner.

 

3. NON-COMPETITION AND NON-INTERFERENCE

 

The Employee agrees that during the term of his or her employment and for a
period of twelve (12) months from the date his employment with the Company
terminates, for whatever reason:

 

(i) The Employee shall not provide any services (whether as an employee, agent,
consultant, advisor, or independent contractor or in any other capacity,
directly or indirectly) to any competitor in a position that has substantially
the same functions and/or responsibilities as the position occupied by the
Employee at the time of the Employee’s cessation of service. Nor shall the
Employee provide any services (whether as an employee, agent, consultant,
advisor, or independent contractor or in any other capacity, directly or
indirectly) to any competitor in a capacity in which the Employee would be in a
position to use or disclose the Company’s confidential information (whether for
the benefit of the Employee or the competitor, or to the detriment of the
Company). For the purposes of this covenant a competitor shall mean any
corporation, partnership, or other entity that (i) is doing business in the
geographic region in which the Employee was employed by the Company and (ii) is
engaged in a business or has one or more product lines competitive with the
Company.

 

(ii) The Employee shall not request, advise or suggest to any customer of the
Company, nor shall the Employee directly or indirectly assist any other person
or entity to request, advise, or suggest to any customer of the Company, that
the customer curtail, cancel or withdraw its business from the Company or that
the customer not expand its relationship with the Company.

 

(iii) The Employee shall not directly or indirectly solicit or accept the
business of any customer or prospect of the Company with whom the Employee (i)
had contact during the Employee’s last twelve (12) months of employment with the
Company, or (ii) had access to the Company’s confidential information with
respect to the customer or prospect during the last twelve (12) months of
employment with the Company.

 

Mike Berry Employment Agreement    Page 5     



--------------------------------------------------------------------------------

(iv) The Employee shall not induce or solicit any employee of the Company to
leave the employ of the Company.

 

If any restriction set forth in this section is held by any court of competent
jurisdiction to be unenforceable, then the Employee agrees, and hereby submits,
to the reduction and limitation of such restriction to such geographic area,
range of activities or period as may be enforceable.

 

4. INJUNCTIVE RELIEF AND ADDITIONAL REMEDY

 

The Employee acknowledges and agrees that any breach of the terms of Sections 2
or 3 above would result in irreparable injury and damage to the Company for
which the Company would have no adequate remedy at law; the Employee therefore
also acknowledges and agrees that in the event of such breach or any threat of
breach, the Company shall be entitled to an immediate injunction and restraining
order to prevent such breach and/or threatened breach and/or continued breach by
the Employee and/or any and all persons and/or entities acting for and/or with
the Employee, without having to prove damages, in addition to any other remedies
to which the Company may be entitled at law or in equity. The terms of this
paragraph shall not prevent the Company from pursuing any other available
remedies for any breach or threatened breach hereof, including but not limited
to the recovery of damages from the Employee. The Employee agrees to appear
before and to submit exclusively to the jurisdiction of the state and federal
courts located within the State of Texas with respect to any controversy,
dispute or claim arising out of or relating to this Agreement.

 

5. REPRESENTATIONS AND WARRANTIES BY THE EMPLOYEE

 

The Employee represents and warrants to the Company that (i) the Employee is not
bound by or subject to any contractual or other obligation that would be
violated by his execution or performance of this Agreement, including, but not
limited to, any non-competition agreement presently in effect, and (ii) the
Employee is not subject to any pending or, to the Employee’s knowledge,
threatened claim, action, judgment, order or investigation that could adversely
affect his ability to perform his obligations under this Agreement or the
business reputation of the Company.

 

6. EFFECTIVENESS AND SURVIVAL OF CERTAIN RIGHTS AND OBLIGATIONS

 

Sections 2, 3, and 5 above shall survive any termination of this Agreement or
the Employment Term and continue in full force and effect as is necessary or
appropriate to enforce the covenants and agreements of the Employee in Sections
2, 3, and 5. The existence of any claim or cause of action by the Employee
against the Company, whether predicated on this Agreement or otherwise, shall
not constitute a defense to the enforcement by the Company of the covenants and
agreements of Sections 2 and 3 above.

 

7. MISCELLANEOUS

 

7.1 Notices. All notices, requests and other communications hereunder must be in
writing and will be deemed to have been duly given only if delivered personally
against written receipt or by facsimile transmission with answer back
confirmation or mailed (postage prepaid by certified or

 

Mike Berry Employment Agreement    Page 6     



--------------------------------------------------------------------------------

registered mail, return receipt requested) or by overnight courier to the
parties at the following addresses or facsimile numbers:

 

If to the Employee, to:

 

__________________________________

 

__________________________________

 

__________________________________

 

If to the Company, to:

 

General Counsel

i2 Technologies, Inc.

11701 Luna Road

Dallas Irving, Texas 75039

Facsimile No: (469-357-6566)

 

All such notices, requests and other communications will (i) if delivered
personally to the address as provided in this Section 7.1, be deemed given upon
delivery, (ii) if delivered by facsimile transmission to the facsimile number as
provided in this Section 7.1, be deemed given upon receipt, and (iii) if
delivered by mail in the manner described above to the address as provided in
this Section 7.1, be deemed given upon receipt (in each case regardless of
whether such notice, request or other communication is received by any other
Person to whom a copy of such notice, request or other communication is to be
delivered pursuant to this Section). Any party from time to time may change its
address, facsimile number or other information for the purpose of notices to
that party by giving written notice specifying such change to the other parties
hereto.

 

7.2 Entire Agreement. Except for any rights or obligations of the Employee or
Company set forth in this Agreement, The Employee Proprietary Agreement, the i2
Stock Option Agreement, the Share Right Award Agreement, i2’s Code of Business
Conduct and Ethics, this Agreement supersedes all prior discussions and
agreements among the parties with respect to the subject matter hereof and
contain the sole and entire agreement between the parties hereto with respect
thereto.

 

7.3 Waiver. Any term or condition of this Agreement may be waived at any time by
the party that is entitled to the benefit thereof, but no such waiver shall be
effective unless set forth in a written instrument duly executed by or on behalf
of the party waiving such term or condition. No waiver by any party hereto of
any term or condition of this Agreement, in any one or more instances, shall be
deemed to be or construed as a waiver of the same or any other term or condition
of this Agreement on any future occasion. Unless otherwise noted in the
Agreement, all remedies, either under this Agreement or by law or otherwise
afforded, will be cumulative and not alternative.

 

7.4 Amendment. This Agreement may be amended, supplemented or modified only by a
written instrument duly executed by or on behalf of each party hereto.

 

7.5 No Third Party Beneficiary. The terms and provisions of this Agreement are
intended solely for the benefit of each party hereto and the Company’s
successors or assigns, and it is not the intention of the parties to confer
third-party beneficiary rights upon any other Person.

 

Mike Berry Employment Agreement    Page 7     



--------------------------------------------------------------------------------

7.6 No Assignment; Binding Effect. This Agreement shall inure to the benefit of
any successors or assigns of the Company. If this Employment Agreement is
assigned, the parties hereto agree that the liabilities and obligations under
this Employment Agreement, if any, shall not be discharged, unless the Employee
and the Company agree in writing. Otherwise, the Employee shall not be entitled
to assign his obligations or benefits under this Agreement.

 

7.7 Headings. The headings used in this Agreement have been inserted for
convenience of reference only and do not define or limit the provisions hereof.

 

7.8 Severability. The Company and the Employee intend all provisions of this
Agreement to be enforced to the fullest extent permitted by law. Accordingly, if
a court of competent jurisdiction determines that the scope and/or operation of
any provision of this Agreement is too broad to be enforced as written, the
Company and the Employee intend that the court should reform such provision to
such narrower scope and/or operation as it determines to be enforceable. If,
however, any provision of this Agreement is held to be illegal, invalid, or
unenforceable under present or future law, and not subject to reformation, then
(i) such provision shall be fully severable, (ii) this Agreement shall be
construed and enforced as if such provision was never a part of this Agreement,
and (iii) the remaining provisions of this Agreement shall remain in fill force
and effect and shall not be affected by illegal, invalid, or unenforceable
provisions or by their severance.

 

7.9 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Texas applicable to contracts executed
and performed in such State without giving effect to conflicts of laws
principles.

 

7.10 Counterparts. This Agreement may be executed in any number of counterparts
and by facsimile, each of which will be deemed an original, but all of which
together will constitute one and the same instrument.

 

7.11 Disclosure. By execution of this Agreement, the Employee confirms that he
has resigned as an officer and employee of Reynold and Reynolds Company as of
the Hire Date and affirms that there is no other employment, board engagements,
partnership, ownership, consulting engagements, association, etc. except those
disclosed and agreed to in writing by the Company.

 

7.12 Arbitration.

 

7.12.1 The parties hereto agree that any dispute, controversy or claim arising
out of, relating to, or in connection with this Agreement (including, without
limitation, any claim regarding or related to the interpretation, scope, effect,
enforcement, termination, extension, breach, legality, remedies and other
aspects of this Agreement or the conduct and communications of the parties
regarding this Agreement and the subject matter of this Agreement) shall be
settled by arbitration at the offices of American Arbitration Association, or
its successor organization for binding arbitration in Dallas, Texas, in
accordance with the United States Arbitration Act (9 U.S.C. §1 et.seq.) and the
rules then in place of the American Arbitration Association. The arbitrators may
grant injunctions or other relief in such dispute or controversy. All awards of
the arbitrators shall be binding and non-appealable. Judgment upon award of the
arbitrators may be entered in any court having jurisdiction. The arbitrator
shall apply the law of the State of Texas to the merits of any dispute or
claims, without reference to the rules of conflicts of law applicable therein.
Suits to compel or enjoin arbitration or to determine the applicability or
legality of arbitration shall be brought in the United States District Courts
for Northern District of Texas, or if that court lacks jurisdiction, in a state
court located within the geographic

 

Mike Berry Employment Agreement    Page 8     



--------------------------------------------------------------------------------

boundaries thereof. Notwithstanding the foregoing, no party to this Agreement
shall be precluded from applying to a proper court for injunctive relief by
reason of the prior or subsequent commencement of an arbitration proceeding as
herein provided.

 

7.12.2 The Employee has read and understands this Section 7 which discusses
arbitration. The Employee understands that by signing this Agreement, the
Employee agrees to submit any claims arising out of, relating to, or in
connection with this Agreement, or the interpretation, validity, construction,
performance, breach or termination thereof, or his employment or the termination
thereof, to binding arbitration, and that this arbitration provision constitutes
a waiver of the Employee’s right to a jury trial and relates to the resolution
of all disputes relating to all aspects of the employer/employee relationship,
including but not limited to the following:

 

7.12.2.1 Any and all claims for wrongful discharge of employment, breach of
contract, both express and implied; breach of the covenant of good faith and
fair dealing, both express and implied; negligent or intentional infliction of
emotional distress; negligent or intentional misrepresentation; negligent or
intentional interference with contract or prospective economic advantage; and
defamation;

 

7.12.2.2 Any and all claims for violation of any federal, state or municipal
statute, including, without limitation, Title VII of the Civil Rights Act of
1964, as amended, the Civil Rights Act of 1991, the Equal Pay Act, the Employee
Retirement Income Security Act, as amended, the Age Discrimination Employment
Act of 1967, the Americans with Disabilities Act of 1990, the Family and Medical
Leave Act of 1993 and the Fair Labor Standards Act; and

 

7.12.2.3 Any and all claims arising out of any other federal, state or local
laws or regulations relating to employment or employment discrimination.

 

[SIGNATURE PAGE TO FOLLOW]

 

Mike Berry Employment Agreement    Page 9     



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
on the date first written above

 

“COMPANY”

i2 TECHNOLOGIES, INC.

a Delaware corporation

By:

 

/s/ Michael E. McGrath

--------------------------------------------------------------------------------

Name:

 

Michael E. McGrath

Title:

 

Chief Executive Officer and President

“EMPLOYEE”

/s/ Michael J. Berry

--------------------------------------------------------------------------------

Michael J. Berry

7/26/05

 

Mike Berry Employment Agreement    Page 10     